Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: in line 4, “couple on” should be “coupled on”.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not support the recitation of claim 8 that the battery pack which in use powers the coil in the housing is magnetically coupled to and separable from the housing
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 8  
	The specification does not disclose a battery pack coupled to the housing which in use powers the at least one coil and which is magnetically coupled to and separable from the housing as recited in claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	It is unclear how much, if any, patentable weight to accord the preamble recitation that the claim is for a “mobile” charger. Additionally, it is unclear how broadly or narrowly the term “mobile” should be interpreted, noting that most structures are “mobile” inasmuch as they are capable of being moved, and although the phrase might be taken to require some sort of movement structure (e.g. wheels, motorized legs) the inventive structure lacks such; as such, it is unclear how broadly or narrowly to interpret the term.
	Claim 1 first recites the surface to which the housing attaches and couples magnetically to the mobile device only functionally, but later recites a limitation that is not ascertainable without the mobile device (i.e. without the device to compare size, it is impossible to know if the device side surface is smaller than the surface the housing attaches to/is meant to attach to). It is unclear whether the claim should be taken to require the device and surface, or if it should be merely broadly functionally interpreted as being capable of magnetically coupling to a larger surface associated with a mobile device.
	It is further unclear what the scope of “to be carried therewith in a stacked configuration means”, e.g. whether this includes being carried in/by a vehicular structure, carried in a box, or if it should be more narrowly interpreted to being carried in a user’s hand or similar scope which appears to be the intent based upon Applicant’s arguments but which is not clearly indicated in the claims. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 7-8  

With Respect to Claim 16  
	The preamble recites that it is for “The charger of claim 15”, but claim 15 is for a system which includes a charger. As such, the scope of claim 16 is unclear.
	For the purposes of Examination on the merits, Examiner takes it to be a typo and to mean “The system of claim 15”.
With Respect to Claims 2-5, 7-8  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over of U.S. Patent #8,766,484 to Baarman (Baarman) in view of KR 20170150480 to Kim (Kim), either alone or also in view of U.S. Patent Publication #2016/0260532 to Baca (Baca) or U.S. Patent Publication #2019/0198212 to Levy (Levy). 
With Respect to Claim 1  
Baarman discloses a mobile charger for attachment to a mobile device comprising: a housing (30) having a device side surface; a wireless charger (12, 14) within the housing, the wireless charger including at least one coil (14); a first arrangement of magnetic material (e.g. 224A and 224F, FIG. 8) having a first region (224A) exposing a first polarity magnetic field at the device side surface and a second immediately adjacent region (224F) exposing an opposite polarity magnetic field at the device side surface (they are shown as “immediately adjacent” to the extent claimed or alternately a small area around the magnets can be considered part of the region which exposes the magnetic field of that magnet); and a second arrangement of magnetic material (e.g. 224D and 224C, FIG. 8) having a first region (224D) exposing a first polarity magnetic field at the device side surface and a second adjacent region (224C exposing an opposite polarity magnetic field at the device side surface; wherein the arrangement, in use, magnetically couples the housing to a mobile device and wherein the arrangement causes the housing to adopt a specific axial orientation on the mobile device, the specific axial orientation assuring substantial axial alignment of the at least one coil with a corresponding coil associated with the mobile device (clearly capable of this use, which is also the intended use, see e.g. Col. 9 lines 10-15), wherein the second arrangement, in use, couples to a second complementary arrangement of magnets associated with the mobile device and in conjunction with the first arrangement causing the housing to adopt a specific angular orientation on the mobile device (capable of this use with a mobile device including an appropriate mating arrangement); and wherein the first arrangement and the second arrangement are physically separated on the housing by a region of nonmagnetic material, the region of nonmagnetic material having a maximum cross dimension greater than a distance between any two immediately adjacent first polarity and opposite polarity regions in the first and second arrangements (FIG. 8 shows a much larger distance between 224A/F and 224C/D than between each of 224A and 224F or between 224C and 224D; alternately to the degree that it could be argued that the drawing may not be to scale, having the magnets located as shown is obvious to space all six of the magnets evenly, and/or as a mere selection of an art appropriate placement given that the drawings show such distance); and that the details of the housing (30) and surface (32) may vary, but does not disclose wherein the housing has a device side surface smaller than the surface to which the housing attaches and couples magnetically to the mobile device to be carried therewith in a stacked configuration.
However, Kim discloses a mobile charger for attachment to a mobile device comprising a housing (200) having a device side surface and wireless charger within the housing (see e.g. [016]) and the use of magnets on the device side surface to magnetically couple the housing to a mobile device (device 101 is coupled via 300 or alternately 101 and 300 in combination are a mobile device) and wherein the housing has a device side surface smaller than the surface to which the housing attaches and couples magnetically to the mobile device to be carried therewith in a stacked configuration (see e.g. FIG. 1e, 2a, and description).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim, to form the Baarman wireless charger structure in a housing having a device side surface smaller than the surface to which the housing attaches and magnetically couples, as a mere selection of an art appropriate surface structure to form the wireless charger of Baarman with, and/or in order to provide a portable charging structure as taught by Kim.
	Alternately, as to the second region being immediately adjacent the first, Baarman discloses that other locations of the magnets are possible as long as they fulfill the orientation function (see e.g. Col. 9 lines 44-48), and moving the magnets in each region to be closer to or even contact each other would have been obvious as a mere selection of an art appropriate pattern or location for them and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art MPEP 2144.04). 
	Alternately, Baca or Levy (see e.g. FIG. 9A-B) discloses forming a similar magnetic coupler for securing two objects in a particular orientation in which one magnet/magnetic region is immediately adjacent to another magnet/magnetic region having the opposite polarity, which provides further evidence of the obviousness of this construction and/or motivation to modify the Baarman structure to use such a pattern (e.g. for the benefits disclosed by Baca for its structure).
With Respect to Claim 2  
The charger of claim 1 wherein an attractive force between the arrangement and a complementary arrangement of magnets associated with the mobile device is sufficient to support a weight of the mobile device (Col. 5 lines 57-67 and Col. 6 lines 9-12 disclose magnetic force alone securing to a wall or ceiling which inherently provides this or alternately clearly renders such obvious).  
With Respect to Claim 3  
The charger of claim 1 wherein a spacing between a first region and a second region in the first arrangement is less than 2 mm (the regions around the magnets can be taken to be in contact or less than 2 mm apart or alternately moving the magnets closer together to within this range or even in contact is obvious for the reasons stated in claim 1 and/or per Baca or Levy).  
With Respect to Claim 4  
The charger of claim 1 wherein the device side surface is substantially planar, and an attachment surface of the mobile device is also substantially planar (see e.g. FIGS. 2 and 6).  For clarity, it is noted that the mobile device appears to be only functionally recited.
With Respect to Claim 5  
The charger of claim 1, further comprising: a battery (internal battery per Kim) within the housing coupled to power the at least one coil.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Kim, either alone or further in view of Baca or Levy.
With Respect to Claim 7  
The charger of claim 1 further comprising: a battery pack (noting [019] discloses an inner battery which is a battery pack to the extent claimed or alternately to the degree there might be a battery structure that does not constitute a battery pack Examiner takes official notice that a battery pack is an art known type of battery to use on similar structures and so would have been obvious to use as a mere selection of an art appropriate battery structure to use) coupled to the housing (it is internal and supplies power, and so inherently must be coupled thereto) and, in use, powering the at least one coil.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Kim, either alone or further in view of Baca or Levy as applied to claim 1 above, and further in view of U.S. Patent #5,959,433 to Rohde (Rohde).
With Respect to Claims 7-8  
As to claim 8, Baarman in view of Kim, either alone or further in view of Baca or Levy discloses the charger of claim 7, but does not disclose wherein the battery pack is magnetically coupled to and separable from the housing.   
However, Rohde discloses using a wireless charger (12) to recharge a battery pack, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use a charger like that of Rohde to charge the battery (200) (which powers the coil), and to magnetically couple the battery pack to the charger in the same fashion as the charger couples to the electronic device for the same purpose (e.g. to secure it in position and/or to appropriately align it for optimal charging).
As to claim 7, this is presented as an alternative rejection of that claim as all of its limitations are similarly met by the combination. 





Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Levy.
With Respect to Claim 10  
	Baarman discloses a mobile device charging system, but does not disclose a case as claimed or its interaction with the system. However, Levy discloses an electronic device charging system and using a case (e.g. 104) mechanically coupled to the device, wherein the case is configured to not inhibit the wireless charging capabilities of the device (see e.g. [0045]), and wherein the case attaches using magnets which serve to align and secure the case and device therein to the charger. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Levy, to have the Baarman device include a case forming the magnetic connection in addition to or instead of the device itself having the magnets, in order to provide the benefits of a case (e.g. protection from damage, or any benefits of a particular case such as improved aesthetic appeal, gripping members, connection structures, etc) and/or (as to having them on the case instead of the device) as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (i.e. having a case with the magnets merely separates the magnet structure into a separate part from the device).   The combination of Baarman in view of Levy discloses a system for charging a mobile device comprising: a case (per Levy) configured to mechanically couple to the mobile device (per Levy), the case exposing a pattern of magnetic fields on a substantially planar surface of the case (both Baarman and Levy disclose the magnetic fields, Baarman uses a substantially planar surface and so it is obvious to use such for the combination), the pattern created by an arrangement of magnetic material couple on or within the case having a first region exposing a first polarity magnetic field at the planar surface and a second immediately adjacent region exposing an opposite polarity magnetic field at the substantially planar surface (see the rejection of claim 1 above, per Baarman or per Levy FIG. 9A-B); and a wireless charger (12, 14) exposing a complementary pattern of magnetic fields (e.g. 224A, FIG. 8 or 324A, FIG. 9, or as modified by Levy)  to magnetically couple to the case (Col. 9 lines 10-15 for coupling to the device, which per the combination will couple to the case instead in order to secure the device which is in the case), the complementary pattern created by a complementary arrangement of magnetic material having a first region exposing the opposite polarity magnetic field at a device side surface of the charger and a second immediately adjacent region exposing the first polarity magnetic field at the device side surface; wherein a coupling between the pattern and the complementary pattern assure alignment between the wireless charger and a wireless charging interface of the mobile device when the case is coupled to the mobile device (Col. 9 lines 10-15).  
With Respect to Claim 11  
The system of claim 10, but does not disclose wherein the wireless charger comprises: 32Attorney Docket No. 1021P003C2 a battery.  
However, Levy discloses forming the wireless charger with a battery included in the mount (706) of the charger to provide power to a coupled device ([0054])
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Levy, to add a battery to the wireless charger of the combination, in order to provide power to charge the device, and/or to allow it to provide power even when power is not input wireless charger (i.e. the common purpose of batteries).  
With Respect to Claim 12  
The system of claim 10 wherein the case comprises: a second arrangement of magnetic material having a first region exposing a first polarity magnetic field away from the device side surface and a second adjacent region exposing an opposite polarity magnetic field away from the device side surface (FIGS. 8-9 of Baarman show several which constitutes such or render them obvious for similar reasons, see e.g. 224D and 224C; alternately Levy FIG. 9A/B discloses such and so renders it obvious to use this structure); and wherein the first arrangement and the second arrangement are physically separated on the housing by a region of nonmagnetic material, the region of nonmagnetic material having a maximum cross dimension greater than a distance between any two immediately adjacent first polarity and opposite polarity regions in the first and second arrangements (FIG. 8 shows a much larger distance between 224A/F and 224C/D than between each of 224A and 224F or between 224C and 224D; alternately to the degree that it could be argued that the drawing may not be to scale, having the magnets located as shown is obvious to space all six of the magnets evenly, and/or as a mere selection of an art appropriate placement given that the drawings show such distance).  
With Respect to Claim 13  
The system of claim 12 wherein the wireless charger comprises: a second complementary arrangement of magnetic material having a first region exposing a first polarity magnetic field at the device side surface and a second adjacent region exposing an opposite polarity magnetic field at the device side surface, the second complementary arrangement, in use, couple to the second arrangement of magnets associated with the case and in conjunction with the first arrangement causing the charger to adopt a specific orientation on the case (FIGS. 8-9 of Baarman show several which constitutes such or render them obvious for similar reasons, see e.g. 224D and 224C; alternately Levy FIG. 9A/B discloses such and so renders it obvious to use this structure).  
With Respect to Claim 14  
The system of claim 10 wherein a spacing between a first region and a second region in the first arrangement is less than 2 mm (the regions around the magnets can be taken to be in contact or less than 2 mm apart or alternately moving the magnets closer together to within this range or even in contact is obvious for the reasons stated in claim 1 and/or per Baca or Levy).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Levy as applied to claim 10 above, and further in view of KR 20170150480 to Kim (Kim).
With Respect to Claims 10-15  
	As to claim 15, Baarman in view of Levy discloses the system of claim 13, and that the details of the housing (30) and surface (32) may vary, but does not disclose wherein the charger has a footprint on the case less than the area of the substantially planar surface of the case.
However, Kim discloses a mobile charger for attachment to a mobile device comprising a housing (200) having a device side surface and wireless charger within the housing (see e.g. [016]) and the use of magnets on the device side surface to magnetically couple the housing to a mobile device (device 101 is coupled via 300 or alternately 101 and 300 in combination are a mobile device) and wherein the housing has a footprint on the case less than the area of the substantially planar surface of the case (see e.g. FIG. 1e, 2a, and description).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim, to form the Baarman wireless charger structure in a housing having a footprint on the case less than the area of the substantially planar surface of the case, as a mere selection of an art appropriate surface structure to form the wireless charger of Baarman with, and/or in order to provide a portable charging structure as taught by Kim.
With Respect to Claim 16  
The charger of claim 15 wherein a contact area between the charger and the case is substantially planar (per Baarman).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Levy or Baarman in view of Levy and Kim as applied to claim 10 above, and further in view of U.S. Patent #7,633,263 to Toya (Toya).
With Respect to Claim 11  
As an alternative to the rejection of claim 11 above using Baarman in view of Levy alone, Toya discloses forming a similar wireless charger to include a battery (12, FIG. 5) within the housing coupled to power the at least one coil (Col. 2 lines 18-30) in order to provide power to charge the device when power is not input to the battery charger.  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Toya, to add an internal battery to the charger of Baarman, in order to provide power to charge/power the device when power is not input to the battery charger.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,134,517, claims 1-13 of U.S. Patent No. 9,704,632, or claims 1-21 of U.S. Patent No. 11,058,194, either alone or further in view of Baarman, Kim, Toya, Rohde, and/or Levy. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of these patents disclose similar magnetic attachment subject matter, and Baarman or the other prior art references disclose using magnetic attachment arrangements to secure a wireless charger to a device or device case, which combination renders obvious the claimed subject matter.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s argument that Baarman and Baca do not suggest two distinct arrangements separated by a region of nonmagnetic material greater than the separation of any member in the arrangement, Examiner respectfully disagrees, see the rejection above for details as to how each reference discloses a first and second arrangement as claimed. As to Baarman, Baarman discloses several regions containing two opposing polarity magnets which are spaced farther apart than the distance between the two magnets within the region (see e.g. FIG. 8). As to Baca, see e.g. FIGS. 2A-3A showing various regions with magnets that are closer together than the nonmagnetic spacing between the regions, and Examiner also notes the disclosure to have the plurality on the support structure rather than on the case. 
In response to applicant's argument that neither Baarman nor Baca disclose the two arrangements coupling to corresponding arrangements to achieve a known angular and axial orientation, it is first noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Examiner notes that Baarman explicitly discloses this use, and that although Baca discloses using only one of the plurality of magnetic regions at a time to attach to a mating magnetic region, the plurality of magnetic regions are clearly capable of all (or any subset thereof) attaching simultaneously to an appropriate mating magnetic structure and so it is clearly capable of the claimed use.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant’s argument that Levy discloses a protrusion and not that the magnets alone would hold the charger, as Baarman is the base reference and discloses using either magnets in combination with mechanical structures or magnets alone to secure the structures together, this is considered sufficient to motivate one of ordinary skill in the art to not add the protrusion and recess/opening of Levy as part of the combination. It is not necessary to add every potentially beneficial feature of a prior art reference to make use of other benefits disclosed by a reference.
In response to Applicant’s argument that Levy expresses concern about the magnets causing magnetic interference with the charger which indicates a desire that the magnetic field created by the magnets be relatively weak proximate the coil, Baarman discloses magnets alone being used to hold relatively large structures (e.g. a ceiling fan) and does not indicate any issues with interference; additionally, Levy solves this concern by spacing the magnets outwardly from the coil, and Baarman’s interior spacing from the coil should have a similar effect. Additionally, mere concern about potential issues is not an indicator of nonobviousness, as a person of ordinary skill in the art is not an automaton  that those issues cannot be overcome by common modifications within the level of ordinary skill in the art (e.g. spacing the magnets, using any of various art known structures to focus the magnetic fields to avoid such interference), and although Examiner maintains the position that the combination would function without such further modifications, even if such concerns were an issue they would not render the combination nonobvious. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. In addition to the factors above, Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are "persons of scientific competence in the fields in which they work" and that their findings are "informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art." In re Berg, 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). In addition, examiners "are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art ." PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 USPQ2d 1385 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa & Sons, 725 F.2d 1350, 1360, 220 USPQ 763, 770 (Fed. Cir. 1984). See MPEP § 2141 for a discussion of the level of ordinary skill.
In response to Applicant’s arguments regarding the amended claim language that the charger is mobile and carried with the device, see the 112 2nd paragraph rejections above for a lack of clarity as to the claim language, as well as the new Kim reference which discloses a similar magnetically mounted and carried charger structure to that of the invention. 
In response to Applicant’s arguments regarding the amended language of claim 7, see the rejection above for details as to how the prior art renders the amended claim language obvious.
In response to Applicant’s argument that Levy relies on a protrusion and recess and so its goals could not be accomplished on a substantially planar surface, Examiner respectfully disagrees. Applicant’s argument that Levy expresses concern regarding magnetic interference has already been addressed above, noting that Baarman has a wireless charger which is supported solely by magnets which is sufficient to demonstrate that magnets alone can support a wireless charger sufficiently well, and Levy’s mere expression of concern regarding the two in use together merely indicates that a person of ordinary skill in the art must pay attention to avoid such interference (e.g. by locating the magnets internally of the ring like Baarman or externally per Levy) rather than that magnetic connection alone is not sufficient or is not possible without causing such interference. 
In response to Applicant’s arguments that reducing the size of the recess or eliminating it would result in inhibition of the charging through the case, that there may be some potential drawbacks to a modification is insufficient to show that the modification is not obvious, as many obvious modifications have some drawbacks associated with them (e.g. making something thinner to make it lighter will also result in it being weaker, making something out of a stronger material may result in it being more costly or heavier), and a person of ordinary skill in the art is capable of selecting modifications that result in improvements in one area at the cost of drawbacks in another. Here, having a thicker area might cause a loss of charging efficiency, which would be offset by increased protection for the device, and the elimination of the need for the mechanical attachment which will make it easier to attach and detach the parts (i.e. no mechanical alignment is necessary and the magnets will draw the structure together).
In further response to Applicant’s arguments that reducing the size of the recess or eliminating it would result in inhibition of the charging through the case, Examiner maintains that a person of ordinary skill in the art would be motivated as part of the combination and quite capable of forming the case with a substantially planar rear like that of Baarman while minimizing any interference in the wireless charging capability (e.g. by making the entire rear wall of the case thinner as part of eliminating the recess, adding wireless charging enhancement structures, etc.). Examiner notes as further evidence of the obviousness of making the recess thinner that the Kim reference discloses a similar mechanical and magnetic attachment structure to Levy, and the recess is shown as being very shallow (the mechanical attachment relying primarily on an outwardly extending section with only minor case thinning at the recess), and Wang discloses an electronic device case for wireless charging with no thinned section at the rear. Examiner maintains that a person of ordinary skill in the art would be motivated as part of the combination to select suitable parameters (e.g. appropriate thickness, wireless conductivity enhancing materials) as appropriate to accomplish the goals of the combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734